United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-20513
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RICHARD DRAGON,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 4:01-CR-892-1
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Richard Dragon appeals his convictions for bankruptcy and

mail fraud.    He argues that his counsel’s representation of him

in connection with the aiding and abetting charges constituted a

constructive denial of counsel under United States v. Cronic, 466
U.S. 648 (1984).

     The general rule in this circuit is that a claim of

ineffective assistance will not be considered on direct appeal

“when, as here, it was not raised in the district court, because


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-20513
                                -2-

there has been no opportunity to develop record evidence on the

merits of the claim.”   United States v. Lampazianie, 251 F.3d
519, 527 (5th Cir. 2001); see also Massaro v. United States, 538
U.S. 500, 504-05 (2003).   We conclude that a motion brought under

28 U.S.C. § 2255 would be preferable to direct appeal for

deciding Dragon’s Cronic claim.   See Massaro, 538 U.S. at 504-05.

The district court’s judgment is therefore AFFIRMED without

prejudice to Dragon’s right to raise this claim in a 28 U.S.C.

§ A2255 motion.

     AFFIRMED.